Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment received 5/23/2019 is entered. Claims 6-11 are new.
Specification
The disclosure is objected to because of the following informalities: at page 26, line 11 is recited “S11” however the fully closed state is –S12—as per figure 3.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flow rate adjusting mechanism” which combines the nonce term “mechanism” with the function of “flow rate adjusting”. A return to the specification shows that the flow rate adjusting mechanism is a “valve” (39).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al (JP 06-074579; text references made to machine translation provided by application on 5/23/2019).
Regarding claim 1, Fujimoto discloses a refrigeration apparatus comprising:
a compressor (1);
an oil separator (18) disposed on a discharge side of the compressor (1);
a refrigerant supply pipe (17) through which a refrigerant is supplied to the compressor (1);
an oil return pipe (19) connecting to the oil separator (18) to the refrigerant supply pipe (17);
a flow rate adjusting mechanism (26 or 28 depending on embodiment, where the mechanism is interpreted as valve as per §112(f) above) disposed on the oil return pipe (19); and
a controller (22) configured to control the flow rate adjusting mechanism to reduce a flow rate when a pressure of the refrigerant flowing through the refrigerant supply pipe satisfies a predetermined condition ([0013]-[0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579) in view of Takayanagi et al (JP 2016-176664; text references made to machine translation provided by application on 5/23/2019).
Regarding claim 2, Fujimoto disclose the controller performs normal control to control the flow rate adjusting mechanism ([0029]-[0031] discuss several embodiments of reduced restriction); and
when the predetermined condition is satisfied in the normal control, the controller controls the flow rate adjusting mechanism to further reduce the flow rate from a state of the flow rate adjusting mechanism in the normal control ([0029]-[0031] discuss several embodiments of increased restriction when the pressure condition is satisfied).
Fujimoto lacks an oil loss calculation being obtained by multiplying a circulation amount by a rate of oil loss in the compressor. Takayanagi discloses calculating an oil loss of the compressor by multiplying a circulation amount of the refrigerant (compressor rate) by a rate of oil loss in the compressor ([0021]—[0025]). Based on this Takayanagi controls a return rate of oil. It would have been obvious to one of ordinary skill to have provided Fujimoto with the calculation and control of Takayanagi in order to reduce lubricating oil in the circuit and thereby improve performance ([0004]-[0005]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579) in view of Nishide (JP 2010-071614; text references made to machine translation provided by application on 5/23/2019).
Regarding claim 3, Fujimoto discloses a heat source-side heat exchanger (3 or 6) configured to condense the refrigerant discharged from the compressor (either may perform as the condenser as the system is reversible).
Fujimoto lacks intermediate injection. Nishide discloses a refrigeration system concerned with oil management including a heat source side heat exchanger (3), a refrigerant supply pipe which is an injection pipe (15 and 16) through which a part of the refrigerant condensed by the heat source-side heat exchanger is guided to a middle of a compression process in the compressor, the refrigeration apparatus further comprising an intermediate expansion valve (9) at a middle of the injection pipe. It would have been obvious to one of ordinary skill in the art to have provided Fujimoto with intermediate injection as taught by Nishide as it is generally known in the art as an economizer which aids to reduce power consumption, allows downsizing of components, or both.
Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579) in view of Sata (JP 2012-225630; text references made to machine translation provided by application on 5/23/2019).
Regarding claims 4-5 and 11, Fujimoto discloses the refrigeration apparatus of claim 1, but is silent concerning start-up control. Sata discloses a refrigeration cycle including oil return to the compressor by way of valve 7. The valve 7 may be opened or closed before and at startup depending on pressure (see abstract and [0045]-[0047]). It would have been obvious to one of ordinary skill in the art to have provided Fujimoto with the startup control as taught by Sata in order to reduce load at the time of compressor start up in order to prevent start-up failure and damage.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579), in view of Takayanagi et al (JP 2016-176664), and in further view of Nishide (JP 2010-071614).
Regarding claim 6, the limitations of claim 6 are addressed at the analysis of claim 3 above.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579), in view of Takayanagi et al (JP 2016-176664), and in further view of Sata (JP 2012-225630).
Regarding claims 7 and 9, the limitations of claims 7 and 9 are addressed at the analysis of claims 4 and 5 above.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al (JP 06-074579) in view of Nishide (JP 2010-071614), and in further view of Sata (JP 2012-225630).
Regarding claims 8 and 10, the limitations of claims 8 and 10 are addressed at the analysis of claims 4 and 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dodson (US 2,665,557) oil return control.
Cremer (US 3,324,680) oil return control.
Shaw (US 4,180,986) oil return control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763